The plaintiff was injured by being run into by the defendant's trolley-car. The court has found the subordinate facts, from which the conclusions are inevitable, that the defendant was not guilty of negligence and that the plaintiff was guilty of contributory negligence. The plaintiff, in his appeal, complains of the finding in several more or less pertinent particulars, and asks its correction. Nearly all of these particulars concern the plaintiff's exercise of due care. Only a few bear even remotely upon the issue as to the defendant's conduct. With regard to these latter we are unable to discover, from an examination of the testimony, that this court would be justified in changing in any material respects the finding as made. As the facts, as they are found and must stand, unmistakably disclose that the defendant was in the exercise of ordinary care, it becomes unimportant whether or not the plaintiff was himself at fault, as the trial court found him to have been.
   There is no error.